Title: To Alexander Hamilton from Benjamin Smith, 3 December 1799
From: Smith, Benjamin (1756-1826)
To: Hamilton, Alexander


          
            Sir,
            New York 3d December 1799—
          
          I have had the pleasure of knowing the Bearer hereof Mr John Augustus Winans, for these three Years past & have always found him to be a steady upright young Gentleman, possessing among many amiable qualities, that of assisting to support by his Industry his Aged Mother & Sister—He has been an Officer in a Uniform Company in this City called the “Federal Blues” commanded by Samuel Jones Junr Esqr. & warmly attached to the Government. I write this Sir, for your satisfaction respecting the Character of this Gentlemen, & that I trust you will find him fully deserving such confidence as you may think proper to honor him with.
          With respect I remain, Sir, your very hble Servt.
          
            Benjn. B. Smith
          
          Major General Hamilton.
        